MEMORANDUM**
Stephen Spurgeon, a Washington state prisoner, appeals the dismissal of his habe-as corpus petition brought under 28 U.S.C. § 2254. He challenges the constitutionality of the statutory scheme that permits the Washington Department of Corrections to deduct, from his wages and other income, money to contribute to the cost of his incarceration. See Wash. Rev.Code §§ 72.09.111, 72.09.480. The district court correctly concluded that this claim was not cognizable in a habeas petition. See 28 U.S.C. § 2254(a) (a court shall entertain a habeas petition “in behalf of a person in custody pursuant to the judgment of a State court only on the ground that he is in custody in violation of the Constitution or law or treaties of the United States”); United States v. Thiele, 314 F.3d 399, 401 (9th Cir.2002) (interpreting 28 U.S.C. § 2255).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.